                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVII~ MINUTES -GENERAL
 Case No.       CV 19-6285 PSG(MAAx)                                        .Date   August 8, 2019

 Title          Brian Whitaker v. 101 S. Golden Mall Associates LLC, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge

                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter

            Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       Not Present                                           Not Present

 Proceedings (In Chambers):           Order to Show Cause re: Supplemental Jurisdiction

       The complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act("ADA")and a claim for damages
pursuant to California's Unruh Civil Rights Act. The Court ORDERS Plaintiff to show cause in
writing no later than August 23, 2019 why it should not decline to exercise supplemental
jurisdiction over the Unruh Act claim. See 28 U.S.C. § 1367(c)(2),(c)(4); Schutza v.
Cuddeback, 262 F. Supp. 3d 1025 (S.D. Cal. 2017).

       The response to this Order to Show Cause must identify the amount of statutory damages
Plaintiff seeks to recover. Plaintiff and Plaintiff's counsel must also support their responses to
the Order to Show Cause with declarations, signed under penalty of perjury, providing all facts
necessary for the Court to determine if they satisfy the definition of a "high-frequency litigant"
as provided by California Civil Procedure Code § 425.55(b)(1) & (2).

       Failure to respond as ordered will result in the Court declining to exercise supplemental
jurisdiction over the Unruh Act claim and dismissing that claim without prejudice pursuant to 28
U.S.C. § 1367(c).

         ~~►Y.Y~Z~7~~f.~Df71




CV-90 (10/08)                               C1V1L MINUTES - GENERAI.                                 Page 1 of 1
